DETAILED ACTION
Election/Restriction
Requirement for Election of Species
This application contains claims directed to patentably distinct species: 
A. 	The type of reactor volume covering: 
(A1) an openable cover 	(e.g., Fig. 3, corresponding to claims 3,4); or
(A2) a dome covering; 	(e.g., Fig. 4, claims 5,6)
	B. 	Arrangement of the turbines around sides of the columnar reaction volume:
(B1) circumferentially 	(e.g. Fig. 5, claim 7); or
(B2) stacked vertically 	(e.g. Fig. 6, claim 8)	
	C.	The type of deuterium-containing fuel:
		(C1) Li6D; 			(e.g. claim 10)
(C2) D2O 			(e.g. claim 11); or
(C3) D2 			(e.g. claim 12).
D. 	The form of the deuterium-containing fuel: (para. 94)
(D1) solid powder form; 	(e.g. claim 13); 
(D2) pellet or chip form; 	(e.g. claim 14); 
(D3) frozen form 		(e.g. claim 15); or
(D4) liquid droplet form 	(e.g. claim 16).

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different word search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
To conclude, Applicant is required to make one selection of species each from Groups A-D. For example, Applicant could elect Species (A1)-(B2)-(C2)-(D4).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions, species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869. The examiner can normally be reached on Monday to Friday, 9:00am - 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARLENE M RITCHIE/Primary Examiner, Art Unit 3646